DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 7/22/2022.
Response to Arguments
	All of Applicant’s remarks filed 7/22/2022 have been fully considered.
	In the reply filed 7/22/2022 Applicants request an interview before the reply is considered (Pg. 2), Applicant’s also conclude the reply with the statement “If the Office believes, for any reason, that personal communication will expedite prosecution of this application, the Examiner is invited to telephone the undersigned at the number provided.”  In view of the arguments presented, the Examiner believes that an interview at this time is not necessary to expedite prosecution of this application. An interview at this point in prosecution would not serve to develop and clarify any issues to thereby advance prosecution of the applications.  Thus the interview is denied at this time.  If Applicant wishes to have an interview after reviewing the instant office action, Applicant may contact the Examiner to schedule a time. See MPEP 713.01.
	In summary, Applicant argues that both Britto’987 and  Britto’986 are non-analogous with respect to the claimed methods as they do not discuss liver disease and treatments thereof.  Applicant respectfully requests the Office state its view of the problem or purpose of the Brito'986/Britto’987 reference and its view of the problem or purpose of independent claims 14 and 27 as the office bears the burden of showing the pertinence of the Britto references to the instant claims.
	Applicant’s argument is not persuasive.  While the Britto references do not discuss liver disease and treatment, it is well established that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while the Britto references are not pertinent to the problem of liver disease and treatment as recited by the instant claims, the Britto references are in the same field of endeavor as the instant claims.  Both the instant claims and Britto references teach compositions in the form of emulsions comprising EPA and DHA for administration to a human subject.  As the Britto references are in the same field of endeavor of Applicant’s invention, the Examiner is not required to state how the Britto references are pertinent to the problems of the instant invention as prior art need only meet one of the two separate tests required to determine if prior art is analogous and same field of endeavor (even if it address a different problem) is one of said tests.
Applicant remarks that the instant claims are unpatentable over Harada and WO’457.
This is not persuasive as the rejection are based on Britto, Harada and WP’457 and Applicants arguments over the Britto references were not persuasive as discussed above.
Applicant remarks that Smith does not cure the deficiencies of the Britto, Harada and WO’457 rejections. 
This is not persuasive as Applicants arguments over the Britto references were not persuasive as discussed above.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16-18 and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brito de la Fuente (WO 2015/113987), herein referred to as Brito’987, Harada (US 2016/0030378) and WO2009/028457.
Brito’987 discloses a composition comprising EPA and DHA triglycerides for parenteral administration.  Brito’987 discloses a composition for parenteral administration comprising an aqueous phase and 5 to 30 % by weight of an oil phase, based on the total weight of the composition, wherein the oil phase comprises omega-3 fatty acid triglyceride selected from the group consisting of eicosapentaenoic acid (EPA) triglyceride, docosahexaenoic acid (DHA) triglyceride and mixtures thereof, and wherein the composition further at least one amphoteric surfactant, at least one co-surfactant and at least one co-solvent, and wherein the composition comprises less than 0.03 % by weight of sodium oleate (Abs).
The composition is taught to be an oil-in-water emulsion comprising 5-30 wt% of an oil phase, and the aqueous phase comprises 95-70% water and the water has a purity suitable for intravenous administration, reading on instant claims 16-17 (Pg. 5-6).
Brito’987 teaches the weight ratio of the EPA ethyl ester to the DHA ethyl ester to be in the range of 1:9 to 9:1, a preferred ratio is 2:1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1 or 9:1 (pg. 7), overlapping with the ratio of instant claims 14-15 and 26.
Regarding claims 18, 27-28 and 31: The composition is taught to comprise an amphoteric surfactant, preferably egg lecithin (Pg. 9) and this can be used in amounts ranging from 0.5-5%.
Regarding claims 27-28,  and 31-33: The composition comprises a co-solvent, preferably PEG400 and this is used in amounts ranging from 0.1-2% (Pg. 11-12).
Regarding claims 27-31: The composition further comprises a co-surfactant, preferably oleic acid, and this is used in amounts ranging from 0.01-1% (Pg. 12-13).
Regarding claim 27: Brito’987 teaches that a tonicity agent, glycerol, can be added in amounts ranging from 1-5% (Pg. 15).
Brito’987 discloses working examples in Table 2 emulsions containing 10% DHA/EPA, 1.2% egg lecithin, 2.25% glycerol, 0.15% oleic acid, 1% or 2% PEG400 and water for injections (adds up to 100).
However, Brito’987 does not teach the composition to be used to treat a liver disease in a subject, specifically NASH.
Regarding claim 22: Brito’987 teaches the composition to be used to treat various diseases by administering the composition parenterally (Abs).
Harada teaches methods of treating a fatty liver disease comprising administering a therapeutically effective amount of a composition comprising ethyl EPA, EPA or salts and esters thereof (Harada – claim 108).  Harada defines EPA to preferably include eicosapentaenoic acid
(EPA) and/or any pharmaceutically acceptable amides, salts, esters and phospholipids of EPA.  Examples include the ethyl ester and TG (triglyceride) esters, such as EPA-E and TG ester of EPA [0133].
Harada teaches the fatty liver disease to be NASH (Brito’986 – claim 112).
Harada teaches that the composition can further contain, DHAs, wherein the ratio of EPA to DHA is preferably at least 1.2, more preferably at least 2.5 and is highly purified [0229]. The daily amount in terms of EPAs+DHAs is typically 0.3-10 g/day, more specifically 1800-2700 mg per day [0270].  Harada further teaches that the dose and dosage period can be adjusted depending on the frequency of administration per day, body weight, age and other factors [0265].  Harada defines DHA to preferably include docosahexaenoic acid (EPA) and/or any pharmaceutically acceptable amides, salts, esters and phospholipids of DHA.  Examples include the ethyl ester and TG (triglyceride) esters, such as DHA-E and TG ester of DHA [0133].
Regarding claim 21: Harada teaches that the composition can be administered every alternate day or 2 or 3 days in a week [0272].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use to formulate the composition of Brito’987 to comprise 1800-2700mg of EPA and DHA and to use the EPA and DHA in a weight ratio of 1.2 or more, preferably 2.5 or more, which overlaps with the claimed 2-10, and use it to treat NASH in a subject, such as the patient population taught by Harada, by administering therapeutically effective amounts of said composition to a subject in need, one of skill in the art would have been motivated to do this with a reasonable expectation of success as Harada teaches that combinations of EPA and DHA (including triglycerides of EPA and DHA) at a weight ratio of 1.2 or more can be used to treat NASH and a skilled artisan would have been motivated to use the composition of Brito’987 as Brito’987 teaches stable emulsions containing a high concentration of omega-3 fatty acids (EPA and DHA triglyceride) and optimum bioavailability. 
It is noted that the taught ratio of at least 1.5, preferably 2.5 overlaps with the claimed ratios, and overlapping ratios are prima facie obvious absent evidence showing the entire claimed range to be critical.
Harada teaches daily doses of 1800-2700 mg per day and teaches administering the composition to subject greater than 18 years of age [0325].  WO’457 disclose treating NASH and its symptoms using an unsaturated fatty acid selected from high purity EPA  and its derivatives (Abs and [0006]).  WO’457 teaches the composition to be administer to subjects greater than 18years of age having an average weight between 73.8 +/- 11.5kg (62.3kg -85.3kg). While Brito’986 doesn’t teach the weight of the subject to which the composition is to be administered, it would have been obvious to administer it to adult subjects having average weight of 73.8 +/- 11.3kg, which results in a daily dosage of approximately 21.10-43.34mg, based on the teachings of WO’457.  Furthermore, Harada teaches that the dosage can be adjusted based on the body weight of the subject, thus a skilled artisan would have been motivated to optimize the daily dosage form to obtain a desired therapeutic effect.
Regarding the claimed TG1, while the art doesn’t specifically teach 0.63 g/g EPA to 0.14 g/g DHA, the Brito teaches that preferred ratios of EPA/DHA include 1:9 to 9:1, preferred ratios are 2:1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1 or 9:1 (pg. 7) and Harada teaches that ratios above 1.2 and 2.5 are preferred, thus the art clearly overlaps with the claimed ratios and when using these ratio and 10% (equivalent to 10g of triglycerides), one of skill in the art would obtain amounts of EPA and DHA which overlap with TG1 as claimed.

Claims 14, 16-18, 21-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brito de la Fuente (WO 2015/113986), herein referred to as Brito’986, Harada (US 2016/0030378) and WO2009/028457.
Brito’986 discloses a composition comprising EPA and DHA ethyl ester for parenteral administration.  Brito’986 discloses a composition for parenteral administration comprising an aqueous phase and 5 to 30 % by weight of an oil phase, based on the total weight of the composition, wherein the oil phase comprises omega-3 fatty acid triglyceride selected from the group consisting of eicosapentaenoic acid (EPA) triglyceride, docosahexaenoic acid (DHA) triglyceride and mixtures thereof, and wherein the composition further at least one amphoteric surfactant, at least one co-surfactant and at least one co-solvent, and wherein the composition comprises less than 0.05 % by weight of oleic acid, which overlaps with the claimed range of 0.01-1% as recited by claim 31 (Abs).
The composition is taught to be an oil-in-water emulsion comprising 5-30 wt% of an oil phase, and the aqueous phase comprises 95-70% water and the water has a purity suitable for intravenous administration (Pg. 5).
Brito’986 teaches the weight ratio of the EPA ethyl ester to the DHA ethyl ester to be in the range of 1:9 to 9:1, a preferred ratio is 2:1, 3:1, 4:1, 5:1, 6:1, 7:1, 8:1 or 9:1 (pg. 7), overlapping with the ratio of instant claims 14-15 and 26.
Regarding claims 18, 28 and 31: The composition is taught to comprise an amphoteric surfactant, preferably egg lecithin (Pg. 9) and this can be used in amounts ranging from 0.5-5% (Pg. 10).
Regarding claims 28,  and 31-32: The composition can comprise a co-solvent, preferably PEG and this is used in amounts ranging of less than 1% which overlap with the claimed range of 0.1-2% (Pg. 11-12).
Regarding claims 28-31: The composition further comprises a co-surfactant, preferably oleic acid, and this is used in amounts ranging from 0.01-1% (Pg. 12-13).
However, Brito’986 does not teach the composition to be used to treat a liver disease in a subject, specifically NASH.
Regarding claim 22: Brito’986 teaches the composition to be used to treat various diseases by administering the composition parenterally (Abs).
Harada teaches methods of treating a fatty liver disease comprising administering a therapeutically effective amount of a composition comprising ethyl EPA, EPA or salts and esters thereof (Harada – claim 108).  Harada defines EPA to preferably include eicosapentaenoic acid
(EPA) and/or any pharmaceutically acceptable amides, salts, esters and phospholipids of EPA.  Examples include the ethyl ester and TG (triglyceride) esters, such as EPA-E and TG ester of EPA [0133].
Harada teaches the fatty liver disease to be NASH (Brito’986 – claim 112).
Harada teaches that the composition can further contain, DHAs, wherein the ratio of EPA to DHA is preferably at least 1.2, more preferably at least 2.5 and is highly purified [0229]. The daily amount in terms of EPAs+DHAs is typically 0.3-10 g/day, more specifically 1800-2700 mg per day [0270].  Harada further teaches that dose and dosage period can be adjusted depending on the frequency of administration per day, body weight, age and other factors [0265].  Harada defines DHA to preferably include docosahexaenoic acid (EPA) and/or any pharmaceutically acceptable amides, salts, esters and phospholipids of DHA.  Examples include the ethyl ester and TG (triglyceride) esters, such as DHA-E and TG ester of DHA [0133].
Regarding claim 21: Harada teaches that the composition can be administered every alternate day or 2 or 3 days in a week [0272].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use to formulate the composition of Brito’986 to comprise 1800-2700mg of EPA and DHA and to use the EPA and DHA in a weight ratio of 1.2 or more, preferably at least 2.5, which overlaps with the claimed 2-10, and use it to treat NASH in a subject, such as the patient population taught by Harada, by administering therapeutically effective amounts of said composition to a subject in need, one of skill in the art would have been motivated to do this with a reasonable expectation of success as Harada teaches that combinations of ethyl EPA (and its esters) and DHA and weight ratio of 1.2 or more can be used to treat NASH and a skilled artisan would have been motivated to use the composition of Brito’986 as Brito’986 teaches stable emulsions containing a high concentration of omega-3 fatty acids (EPA and DHA ethyl esters) and optimum bioavailability. 
It is noted that the taught ratio of at least 1.5, preferably 2.5 overlaps with the claimed ratios, and overlapping ratios are prima facie obvious absent evidence showing the entire claimed range to be critical.
Harada teaches daily doses of 1800-2700 mg per day and teaches administering the composition to subject greater than 18 years of age [0325].  WO’457 disclose treating NASH and its symptoms using an unsaturated fatty acid selected from high purity EPA  and its derivatives (Abs and [0006The agent is taught to improve the function of the liver tissue (abs).  WO’457 teaches the composition to be administer to subjects greater than 18years of age having an average weight between 73.8 +/- 11.5kg (62.3kg -85.3kg). While Brito’986 doesn’t teach the weight of the subject to which the composition is to be administered, it would have been obvious to administer it to adult subjects having average weight of 73.8 +/- 11.3kg, in view of the teaching of WP’457, which results in a daily dosage of approximately 21.10-43.34mg.  Furthermore, Harada teaches that the dosage can be adjusted based on the body weight of the subject, thus a skilled artisan would have been motivated to optimize the daily dosage form to obtain a desired therapeutic effect.

Claims 14, 16-18, 20, 21-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brito de la Fuente (WO 2015/113986), herein referred to as Brito’986, Harada (US 2016/0030378) and WO2009/028457, as applied to claims 14, 16-18, 21-26 and 28-32 above, and further in view of Smith (US 2007/0292507).
As discussed above, the prior art makes obvious the limitations of claims 14, 16-18, 21-26 and 28-32 above, but does not teach the composition to be administered within four weeks after onset or diagnosis of said liver disease.
Smith teaches compositions and methods of treating liver disease (Abs).  Smith teaches that certain liver diseases require immediate treatment to correct the underlying causes of the condition.
While Smith and the prior art reference above fail to teach the treatment of NASH to occur immedietly after diagnosis, a person of skill in the art given the teachings of Smith would recognize that it’s important to start treating liver disease right away, thus it would have been obvious to begin treatment of NASH immedietly after diagnosis.  One of skill in the art would have a reasonable expectation of success as both Smith and Harada teaches methods of treating liver diseases.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613